DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 23 April 2021 are persuasive.  Specifically, the prior art as a whole fails to render obvious the claimed power supply device including (in addition to the other limitations of the claims) a heat releasing mechanism located between the first cell frame and the second cell frame, coupled to the vapor chamber, and partially exposed to an environment outside of the enclosure housing the one or more cell banks (in regard to claim 1) or one or more portions of thermal interface material contacting the battery cells to transfer heat from the battery cells; a vapor chamber located between and spaced apart from the first cell frame section and the second cell frame section, the vapor chamber forming a serpentine path extending between the battery cells, and, along the serpentine path, the vapor chamber contacts the one or more portions of thermal interface material promoting heat transfer from the battery cells to the vapor chamber, wherein the serpentine path partially surrounds each battery cell of the battery cells, the partial surrounding of each battery cell surrounding a midsection side of each battery cell without thermal interface material (in regard to claim 21).  Conversely, there is motivation, teaching or suggestion in the prior art as a whole to provide a power supply device with the claimed features above without hindsight from the present application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723